Citation Nr: 1102581	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-00 700	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for left otitis externa to 
include as secondary to service-connected right otitis media and 
right otitis externa with a perforated tympanic membrane and 
service-connected asthma.

2.  Entitlement to service connection for left otitis media to 
include as secondary to service-connected right otitis media and 
right otitis externa with a perforated tympanic membrane and 
service-connected asthma.

3.  Entitlement to service connection for a right ear hearing 
loss disability to include as secondary to service-connected 
right otitis media and right otitis externa with a perforated 
tympanic membrane and service-connected asthma.

4.  Entitlement to service connection for a left ear hearing loss 
disability to include as secondary to service-connected right 
otitis media and right otitis externa with a perforated tympanic 
membrane and service-connected asthma. 

5.  Entitlement to service connection for tinnitus to include as 
secondary to service connected right otitis media and right 
otitis externa with a perforated tympanic membrane and service-
connected asthma.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at 
Law

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
January to March 1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO). 

In a rating decision in May 1998, the RO denied the application 
to reopen the claim of service connection for left otitis media 
and left otitis externa.  In September 1998, the Veteran 
expressed disagreement with the rating decision.

In a rating decision in October 1998, the RO granted service 
connection for right otitis media and right otitis externa with a 
perforated tympanic membrane in the, and rated the right ear 
disabilities 10 percent, effective November 17, 1997.  

In November 1998, the Veteran perfected an appeal on his 
application to reopen the previously denied claim for service 
connection for left otitis media and left otitis externa.  In 
March 1999, the Veteran appeared at a hearing before a Decision 
Review Officer.  A transcript of the hearing is in the record.  
In June 1999, the Veteran withdrew the application to reopen the 
claim of service connection for left otitis media and left otitis 
externa.


In June 1999, the Veteran filed claims of service connection for 
left otitis media and left otitis externa, bilateral hearing 
loss, and tinnitus to include as secondary to service-connected 
right otitis media and right otitis externa with a perforated 
tympanic membrane.  In a rating decision in November 1999, the RO 
denied the claims.  In December 1999, the Veteran expressed 
disagreement with the rating decision. 

In May 2001, the Veteran asserted that the withdrawal of his 
claim of service connection for left otitis media and otitis 
externa was a mistake.

In a decision in July 2001, the Board determined that new and 
material evidence had been received to reopen the previously 
denied claim of service connection for asthma and then denied the 
claim on the merits.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Veterans Court).  In an 
Order in June 2002, granting a Joint Motion, the Veterans Court 
vacated and remanded the Board's decision.  The Veterans Court 
found that the Board had failed to address whether new and 
material evidence had been received to reopen the claims of 
service connection for left otitis media and left otitis externa, 
bilateral hearing loss, and tinnitus to include as secondary to 
the Veteran's service-connected right ear disabilities. 

In a rating decision in March 2003, the RO determined that new 
and material evidence had not been presented to reopen the claims 
of service connection for left otitis media and left otitis 
externa and for bilateral hearing loss. 

In June 2003, the Board granted the claim of service connection 
for asthma and remanded the claims of service connection for left 
otitis media and left otitis externa, bilateral hearing loss, and 
tinnitus for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  In January 
2004, he perfected a timely appeal of the claims now before the 
Board. 




In the supplemental statement of the case in February 2004, the 
RO reopened the claims of service connection for left otitis 
media and left otitis externa, bilateral hearing loss, and 
tinnitus.

In a rating decision in October 2004, the RO assigned a 100 
percent rating for asthma, effective November 13, 2003.  

In June 2006, the Board remanded the claims now before the Board 
for notice pursuant to the Veterans Claims Assistance Act of 2000 
and to afford the Veteran an examination.  

In a decision in September 2007, the Board reopened the claim for 
service connection for left otitis media and left otitis externa 
and denied the claims on the merits as well as the claims for 
service connection for bilateral hearing loss and for tinnitus.  

The Veteran appealed the denial of the claims to the Veterans 
Court and in an order in February 2009, the Court granted a Joint 
Motion for Remand and vacated the Board's decision.

In July 2009, in compliance with the Veterans Court's order, the 
Board remanded the claims.  As the VA has completed the requested 
development, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

On the claims of service connection for left otitis externa and 
left otitis media and for bilateral hearing loss, because of 
different dispositions, the Board has separately addressed left 
otitis media and left otitis externa and right and left ear 
hearing loss. 

The claim of clear and unmistakable error as to the effective 
date of service connection for asthma is referred to the RO for 
appropriate action.  



The claim of service connection for a left ear hearing loss 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  Left otitis externa was not shown in service, since service, 
or currently. 

2.  Left otitis media is due to service-connected asthma.

3.  A right ear hearing loss disability is due to the service-
connected right otitis media and a perforated tympanic membrane.

4.  Tinnitus had onset in service. 


CONCLUSIONS OF LAW

1.  Left otitis externa was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).  

2.  Left otitis media was caused by service-connected asthma. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.310 (2010).

3.  A right ear hearing loss disability was caused by the 
service-connected right otitis media and a perforated tympanic 
membrane.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.310, 3.385 (2010).

4.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2002, March 2003, and September 2006.  

The notice included the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (to the extent of pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of 
the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in December 2009.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, private medical records, statements from 
family and friends, and afforded the Veteran VA examinations in 
February 2003, September 2006, and November 2009.



In July 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 20.901, the Board obtained a medical expert opinion from the 
Veterans Health Administration (VHA).  In October 2010, the 
Veteran and his attorney were provided a copy of the VHA opinion 
and afforded the opportunity to submit additional evidence and 
argument.  The Veteran's attorney submitted additional argument, 
but not evidence.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995)(en banc).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen; additionally, other substantive 
changes were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform to 
Allen apply.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Facts 

The service treatment records show that in February 1954 the 
Veteran developed right otitis media.  He also had right otitis 
externa.  In March 1954, the Veteran complained of recurrent 
right ear aches.  In March 1954, a Medical Board determined that 
the Veteran did not meet the standards for enlistment due to 
asthma, and the Veteran was discharged from active duty.  The 
service treatment records contain no complaint, finding, history, 
symptom, treatment, or diagnosis of left otitis media or left 
otitis externa, bilateral hearing loss, or tinnitus.

After service, records of T.V.R., MD, show that in April 1996 
tympanometry showed a conductive loss and bilateral sensorineural 
hearing loss.  

In September 1997, the Veteran was treated for left otitis. 

In a statement in April 1998, the Veteran stated that he had 
suffered with ear problems ever since service. 

Private medical records in October 1997 document chronic otitis 
media, conductive hearing loss, and tinnitus. 

On VA audiological evaluation in October 2002, the puretone 
thresholds in decibels at the tested frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 35, 60, 55, 90 
and 90, respectively; and in the LEFT ear, 35, 50, 30, 50, and 
70, respectively.  The puretone threshold average was 57 in the 
right ear and 50 in the left ear.  Speech discrimination was 92 
percent in the right ear and 96 percent in the left ear.  The VA 
examiner stated that there had been minimal changes in the 
Veteran's hearing since a prior evaluation in August 1999.


On VA ear disease examination in February 2003, the Veteran gave 
a history of progressive bilateral hearing loss and a severe 
right ear infection during active service.  Otologic examination, 
there was no evidence of otitis externa.  An audiogram showed 
bilateral high frequency sensorineural hearing loss.  The VA 
examiner noted that there was no indication that the Veteran had 
hearing loss at his separation from service and there was no 
present infection in either ear.  Absent active infection or any 
indication of a recent active ear infection and with auditory 
thresholds that were compatible with the Veteran's age, the VA 
examiner concluded that it was most likely that the Veteran's 
current bilateral hearing loss occurred subsequent to service 
separation and was very unlikely associated with otitis media or 
otitis externa.  Therefore, it was the VA examiner's opinion that 
it was very unlikely that the Veteran's current bilateral 
sensorineural hearing loss was related to service-connected right 
otitis media and right otitis externa and there also was no basis 
for service connection for bilateral hearing loss.  

In a statement in December 2003, Dr. W. L. reported that the 
Veteran had told him that he had developed bilateral ear pain, 
pressure, and decreased hearing during active service and, when 
examined during service, he had been told that he had fluid and 
blood in his left ear.  Dr. L. stated he had treated the Veteran 
many times over the years for right and left otitis media.  Dr. 
L. concluded that the Veteran's hearing loss, including the left 
ear, was definitely more pronounced than was normal for his age 
and that, based on the Veteran's reported history and his recent 
audiogram, his chronic otitis media, otitis externa, and hearing 
loss in the right ear had contributed to his hearing loss in the 
left ear.

On VA ear disease examination in October 2006, the Veteran 
complained of otitis media, progressively bilateral hearing loss, 
and tinnitus since active service. 
Otologic examination showed some scarring involving both tympanic 
membranes, although both tympanic membranes appeared intact, and 
no evidence of acute or active infection involving the external 
or middle ear on either side.  




After noting the September 2006 audiogram, showing bilateral 
sensorineural hearing loss, the VA examiner disagreed with Dr. 
L's conclusion that the Veteran's hearing was not compatible with 
his age, rater the VA examiner found the Veteran's hearing 
compatible with his age.  The VA examiner concluded following the 
October 2006 examination that the most likely etiology of the 
Veteran's current bilateral hearing loss and tinnitus was 
presbycusis and stated that the Veteran's bilateral hearing loss 
and tinnitus had occurred subsequent to service separation.  The 
VA examiner explained that the possibility of hearing loss or 
tinnitus being incurred during active service (from January to 
March 1954) would have to be remote because hearing loss caused 
by acoustic trauma and noise exposure occurred at the time of 
exposure and not years later.  The VA examiner concluded that 
there was absolutely nothing in the service medical records 
showing that any left ear problems were incurred during active 
service or that the Veteran's current left ear disease was caused 
or aggravated by service- connected right otitis media and right 
otitis externa with a perforated tympanic membrane.  Finally, the 
VA examiner concluded that, although the Veteran complained of 
tinnitus there was no information to suggest that tinnitus might 
have been incurred while on active service.  He also stated that 
the most likely etiology of the Veteran's tinnitus was age-
related factors such as presbycusis and that it was less likely 
than not that any current tinnitus was etiologically related to 
service or was caused or aggravated by service-connected right 
otitis media and right otitis externa.

In October 2009, the Veteran underwent a VA examination by the 
same examiner who conducted the October 2006 examination.  The VA 
examiner noted a somewhat opaque tympanic membrane in the right 
ear but it appeared to be intact.  The left tympanic membrane was 
intact and normal in appearance.  There was no evidence of active 
ear infection in either ear.  A recent VA audiological 
examination revealed a bilateral sensorineural hearing loss, the 
same result as the September 2006 testing.  The VA examiner again 
concluded there was no evidence to suggest that the hearing loss 
might etiologically be related to service or caused or aggravated 
by the Veteran's service connected right otitis media.  The VA 
examiner emphasized that he disagreed with the opinion of Dr. L 
as having no basis in fact or the current medical literature.  

The VA examiner also related tinnitus to presbycusis and not to 
service or to otitis media.  

In July 2010, the Board requested a VHA medical expert opinion on 
the etiology of the Veteran's left ear disorders, hearing loss, 
and tinnitus.  

In October 2010, the VHA expert in otolaryngology first addressed 
whether left otitis externa and left otitis media was caused by 
the Veteran's service.  The VHA expert explained that otitis 
externa is an infection of the outer ear and otitis media is an 
infection of the middle ear space, which is typically associated 
with blockage of the upper respiratory tract due to the infection 
or mass.  The two areas are separated by the tympanic membrane.  
Thus, infection in one area does not necessarily related to 
infection in the other.  Therefore, in the opinion of the VHA 
expert, it was less likely than not that left otitis externa had 
onset during service as there was no history of left otitis 
externa during service and the left tympanic membrane was intact.

As for left otitis media, the VHA expert found an association 
with service-connected asthma.  The VHA expert stated it was at 
least as likely as not that any left otitis externa could be the 
result of right otitis media, right otitis externa, and a right 
perforated tympanic membrane.  Left ear otitis externa, however, 
was less likely than not aggravated by right otitis media because 
a middle ear infection is not expected to cause an irreversible 
worsening of the left outer ear infection.

On the question of bilateral hearing loss, the VHA expert stated 
it was less likely than not that hearing loss documented 40 years 
after separation from service was due to injury occurring during 
service.  The VHA expert discounted training conditions because 
weather elements may aggravate existing asthma but a direct 
connection to hearing loss would be hard to claim.




The VHA expert stated that it was less likely than not that 
bilateral hearing loss was caused by or aggravated by the right 
otitis externa, because otitis externa does not cause permanent 
hearing loss.  The VHA expert expressed the opinion that although 
it was less likely than not that bilateral hearing loss was 
caused by the right otitis media, it was as likely than not that 
any right ear hearing loss was at least partially caused by and 
aggravated by the long term effects of right the otitis media and 
a perforated ear drum.  The Veteran showed a conductive hearing 
loss in 1996, which was consistent with damage to the ossicles 
caused by long standing otitis media and potentially by a 
perforated tympanic membrane.

As for tinnitus, the VHA expert concluded it was as least as 
likely as not that the tinnitus had its onset in service and it 
was at least as likely as not that tinnitus was caused by or 
aggravated by right otitis media since chronic otitis media can 
cause long term sensorineural hearing loss which in turn is the 
most common cause of tinnitus.  Otitis externa and the perforated 
tympanic membrane did not directly cause tinnitus as tinnitus is 
a disorder of a cranial nerve in the inner ear, which is not in 
contact with the ear canal or tympanic membrane.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection. 
38 U.S.C.A. § 1154(a). The record does not show that the Veteran 
was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).




Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 
1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is 
to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Analysis

Left Otitis Externa 

There is no competent evidence that the Veteran had left otitis 
externa in service and since service or that he has left otitis 
externa currently.  The VA examiner did not find left otitis 
externa on VA examinations in 2006 and in 2009.  
 
While the Veteran's private physician, Dr. L., has treated the 
Veteran for many years for otitis media, it is not shown that the 
Veteran was treated for left otitis externa.  As the VHA expert 
explained otitis externa and otitis media are separate 
conditions.  As for the notation of "COME" by Dr. L, the 
abbreviation stands for chronic otitis media with effusion, not 
otitis externa as argued by the Veteran.  See Medical 
Abbreviations: 30,000 Conveniences at the Expense of 
Communications and Safety (14th Edition) (2009).  

Although the Veteran is competent to describe symptoms of an ear 
infection, otitis externa is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence of otitis externa therefore is 
medical in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the claim.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation). 

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.   38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 




As the presence or diagnosis of left otitis externa cannot be 
made by the Veteran as a lay person based on mere personal 
observation, that is, perceived by visual observation or by any 
other of the senses, otitis externa is not a simple medical 
condition that the Veteran is competent to identify.  And it is 
not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to offer 
a diagnosis of otitis externa. 

Where, as here, there is a question of the presence or a 
diagnosis of otitis externa, not capable of lay observation by 
case law, and otitis externa is not a simple medication condition 
under Jandreau for the reason expressed, to the extent the 
Veteran's statements are offered as proof of the presence of 
otitis externa since service, the Veteran's statements are not 
competent evidence, and the statements are excluded, that is, not 
admissible as evidence, and the statements are not to be 
considered as competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical diagnosis 
or symptoms that later support a diagnosis by a medical 
professional, there is no evidence of left otitis externa by a 
medical professional since service.  38 C.F.R. § 3.159.  

In the absence of competent medical evidence of current left 
otitis externa, the opinion of the VHA expert is a conditional 
one, that is, dependent on a fact not in evidence.  And the Board 
does not attach any probative value to the opinion in determining 
whether the Veteran actually has left otitis externa. 

In absence of evidence of left otitis externa at any time in the 
appeal period, there can be no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  And the Board 
need not reach the question of whether the Veteran is competent 
to offer an opinion on the cause of otitis externa or whether the 
Veteran's statements are credible. 

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- of- 
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Left Otitis Media 

Analysis

On the basis of the service treatment records alone, left otitis 
media was not affirmatively shown to have been present during 
service and service connection under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(a) is not established.

On the question of whether service connection may be granted on 
the basis that the claimed condition was first documented after 
service, considering all the evidence, including that during and 
after service, under 38 C.F.R. § 3.303(d), although the Veteran 
is competent to describe symptoms of an ear infection, otitis 
media is not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of otitis media therefore is medical in nature, that is, 
not capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical 
condition.  Competency is a question of fact, which is to be 
addressed by the Board.  Jandreau at 1377.  

Left otitis media is not a simple medical condition as the 
presence or diagnosis of otitis media cannot be made by the 
Veteran as a lay person based on mere personal observation, that 
is, perceived by visual observation or by any other of the 
senses. And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer a diagnosis of otitis media. 




Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation and otitis media is not 
a simple medical condition, as here, competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

There is competent medical evidence in favor of the claim and 
competent medical evidence against the claim.  The VA examiner 
has expressed the opinion that while the Veteran may now have 
left otitis media, the Veteran had only right otitis media in 
service and right otitis media did not cause or contribute to the 
left otitis media.

On the other hand, Dr. L., the Veteran's private physician, 
concluded the Veteran had otitis media in both ears but because 
the right was worse than the left, the left otitis media was not 
recorded.  The VHA expert also found an association with 
service-connected asthma.  

After weighing the evidence, the Board gives more weight to the 
opinion of the VHA expert.  The VA examiner did not account for 
the association between otitis media and service-connected asthma 
or to conductive hearing loss.  

In balancing the competent medical evidence for and against the 
claim on causation, the opinion of the VHA expert supports the 
claim and this evidence outweighs the opinion of the VA examiner 
which opposes the claim.  Therefore the Board concludes that 
claim of service connection for left otitis media is established 
as secondary to service-connected asthma as expressed by the VHA 
expert. 







Right Hearing Loss Disability 

Analysis

A hearing loss disability for the purpose of VA disability 
compensation is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

The evidence is undisputed that the Veteran currently suffers 
from a hearing loss disability under 38 C.F.R. § 3.385 as shown 
in 1996 and most recently on VA audiological evaluation in 2009.  

But a right ear hearing loss disability was not affirmatively 
shown to be present in service.  Nevertheless service connection 
may be established by initial diagnosis after service, when all 
the evidence establishes that the disability was incurred in 
service under 38 C.F.R. § 3.303(d).

Although the Veteran is competent to describe symptoms of 
impaired hearing, a hearing loss disability is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of a 
hearing loss disability therefore is medical in nature, that is, 
not capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).



Also, a lay person is competent to identify a simple medical 
condition, a contemporaneous medical diagnosis, or symptoms that 
later support a diagnosis by a medical professional.   Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the 
Veteran as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)).

In this case, the diagnosis of a right ear hearing loss 
disability is based on results of audiology testing that meets 
the standard of a hearing loss disability under 38 C.F.R. § 
3.385.

For this reason, a right ear hearing loss disability is not a 
simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret audiology testing. 

Where the determinative question involves a medical diagnosis, 
not capable of lay observation or the claimed disability is not a 
simple medical condition, as here, competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

On the question of medical causation, there is competent medical 
evidence for service connection for a right ear hearing loss 
disability and competent medical evidence against service 
connection.  The probative evidence favorable to the claim 
consists of the opinion of the VHA expert, who stated that the 
right ear hearing loss was at least partially caused by and 
aggravated by the long term effects of the service-connected 
right otitis media and perforation of the ear drum.  The expert 
offered a rationale based upon the fact the Veteran had a 
conductive hearing loss documented in 1996, which was consistent 
with damage caused by long standing otitis media and potentially 
by a perforated tympanic membrane.

The VA examiner essentially concluded that the Veteran's hearing 
loss was due to aging and the VA examiner found no evidence to 
suggest that the hearing loss might be related to service or 
caused by or aggravated by the Veteran's service connected right 
otitis media.  The VA examiner emphasized that he disagreed with 
the opinion of Dr. L as having no basis in fact or the current 
medical literature

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact. The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, and whether 
the opinion applied valid medical analysis to the significant 
facts of the case in order to reach the conclusion submitted in 
the opinion.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).

When, after careful consideration of the entire record, a 
reasonable doubt arises regarding service origin, such doubt will 
be resolved in favor of the Veteran.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102.

In this case, where the significant facts are not disputed, that 
is, post-service diagnoses of a right ear hearing loss 
disability, and the same set of facts have resulted in 
contradictory conclusions, the Board finds that there is an 
approximate balance of positive and negative evidence, which does 
not satisfactorily prove or disprove the claim of service 
connection.   Under these circumstances, as there is a reasonable 
doubt, which is resolved in the Veteran's favor, service 
connection is established for right ear hearing loss secondary to 
service-connected right otitis media and a perforated tympanic 
membrane.

Tinnitus

The evidence establishes that the Veteran currently has tinnitus.

The remaining question is whether service connection may be 
granted when the disability is first diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disabilities were incurred in service. 
38 C.F.R. § 3.303(d).

Tinnitus is a condition under case law, where lay observation has 
been found to be competent as to the presence of the disability, 
that is, tinnitus is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (On the question of whether the 
veteran has a chronic condition since service, the evidence must 
be medical unless it relates to a condition as to which, under 
case law, lay observation is competent).

The Board finds that the Veteran is competent to describe ringing 
in his ears and his testimony is credible that the ringing in his 
ears began in service.

On the question of medical causation, there is competent medical 
evidence for service connection and competent medical evidence 
against service connection.  The probative evidence favorable to 
the claim consists of the opinion of the VHA expert, who 
concluded it was as least as likely as not that the tinnitus had 
its onset in service and it was at least as likely as not that 
tinnitus was caused by or aggravated by right otitis media since 
chronic otitis media can cause long term sensorineural hearing 
loss which in turn is the most common cause of tinnitus. 

The evidence against the claim consists of the opinion of the VA 
examiner, who concluded that tinnitus was related to presbycusis 
and not to service or to otitis media.   

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact. 






When, after careful consideration of the entire record, a 
reasonable doubt arises regarding service origin, such doubt will 
be resolved in favor of the Veteran.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102.

In this case, where the significant facts are not disputed, that 
is, competent and credible evidence of tinnitus, and the same set 
of facts have resulted in contradictory conclusions, the Board 
finds that there is an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim of service connection.   Under these 
circumstances, as there is a reasonable doubt, which is resolved 
in the Veteran's favor, service connection is established for 
tinnitus as having onset in service.


ORDER

Service connection for left otitis externa is denied.

Service connection for left otitis media secondary to service-
connected asthma is granted.

Service connection for a right ear hearing loss disability 
secondary to service-connected right otitis media and a 
perforated tympanic membrane is granted.

Service connection for tinnitus is granted.







REMAND

With the grant of service connection for left otitis media and a 
right ear hearing loss disability, the evidence of record is 
insufficient to decide the claim of service connection for a left 
ear hearing loss disability to include as secondary to a 
service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), as likely as not 
(probability approximately 50 percent), or 
less likely than not (probability less 
than 50 percent) that a left ear hearing 
loss disability was caused by or 
aggravated by the service-connected 
asthma, right otitis media, right otitis 
externa, a right ear hearing loss 
disability, or left otitis, singularly or 
jointly.

In this context, the term "aggravation" 
means a permanent increase in the a left 
ear hearing loss disability, that is, an 
irreversible worsening beyond the natural 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms, due to 
service-connected disabilities.









If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when any service-connected 
disability is not more likely than any 
other to cause the Veteran's current left 
ear hearing loss and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

2.  After the above development is 
completed adjudicate the claim of service 
connection for a left ear hearing loss 
disability to include as secondary to 
right and left ear service-connected 
disabilities.  If the benefit sought 
remains denied, furnish the Veteran and 
his attorney a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


